995 F.2d 234
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Vasquez NAVARRO, Defendant-Appellant.
No. 91-30312.
United States Court of Appeals, Ninth Circuit.
Submitted May 12, 1993.*Decided May 27, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Miguel Vasquez Navarro appeals his conviction and 124-month sentence after a jury trial for conspiracy to distribute and distribution of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846.   Pursuant to Anders v. California, 368 U.S. 738 (1967), Navarro's counsel filed a brief stating that he found no arguable issues for review.   Counsel also filed a motion to withdraw as counsel of record.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
Accordingly, the motion of counsel to withdraw GRANTED and the district court judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3